Title: From Alexander Hamilton to James McHenry, 17 September 1799
From: Hamilton, Alexander
To: McHenry, James



Sir
New York Sepr. 17. 1799
Part of the contents of your letter of the 10 of July last (which has happened to escape a definitive attention) being connected with the subject of that the 7 of Sepr., I shall reply to them together.
Previous to the receipt of the last I had drafted rules relating to extra expences which after careful revision I send for your determination. They contemplate, it will be seen, a discretion to make exceptions in special cases. The rule in such matters, cannot be entirely absolute, without involving too much embarrasst. As the establishment of a general rule will attach a particular responsibility to each deviation from it, it will in the main prevent unnecessary deviations.
The Regulations do not include the restrictions which may be thought fit to be laid on the commanding Generals. These it is supposed had better be the subject of particular communications by letter to those officers.
The two other points mentioned in your letter of the 10th. of July shall now be attended to.

First as to compensations or Allowances to servants not Soldiers.
It appears to me a clear point that the resolution of Congress of March 1780 is not in force and consequently cannot be an authority for such allowances. There being no other it is not seen how any general practice of the sort could be now supported.
With regard to the expediency of the practice, in principle, I have strong doubts. I fear that it might lead to the abuse of compensations for nominal servants while soldiers would still be the real ones. Pretexts of sickness &c. in the hurry of a campaign might disguise the abuse. I question too whether in times of peace it would be adviseable to augment the public expences by the addition of persons of this description.
I incline most to the plan of the Great Frederick; which was to let the Officers in time of peace be served by the ordinary soldiers, in time of war by supernumeraries specially inlisted for the purpose and discriminated by a distinct uniform or livery, forbidding the soldiers of the ranks on any pretence to [be] employed in this capacity. This practice procured all the advantages without the dangers of the other plan.
The number of servants which it is conceived proper to allow to the respective grades of Officers are
To the Commander in Chief or General having a separate Command three without arms to attend him on horseback.
To the Inspector General, Quarter Master General, each Major General not having a separate command and to the Adjutant General two of the like description.
To the Brigadier General, Pay Master General or Deputy Quarter Master General Deputy Inspector General one of the above description and one with arms.
To each field officer and every other officer who ordinarily serves on horse back one of the firstmentioned description.
To every officer who usually serves on foot one with arms.
The servants required to have arms in all general exercises marches and movements are to be found in the ranks. When annexed to officers detached from corps they must join the guards connected with such Officers or their baggage. In the cases in which they would be otherwise without arms, if they are attached to Officers of Dragoons they will retain their arms.
The drawing of provisions for Children appears to me inadmissible and as far as I know unusual. They are, without this, incumbrance enough, when in Camp or Quartered especially in the course of a Campaign.
I remark incidentally that it is to be wished that a corps of Invalids and an Establishment for the maintenance and Education of the Children of persons in the army and navy were provided for by law. Policy Justice and humanity forbid the abandoning to want and misery men who have spent their best years in the military service of a country or who in that service have contracted infirmities which disqualify them to earn their bread in other modes. Employment might be found for such a corps which would indemnify the Public for the mere maintenance of its members in cloathing lodging and food. The UStates are perhaps the only country in which an Institution of this nature is not to be found; a circumstance which if continued will be discreditable. The Establishment as to Children is recommended by similar motives with the additional consideration that they may be rendered by it useful members of Society and acquisitions to the army & Navy as Musicians &c.
I shall wait for your opinion as to the abolition of issues to Children.
You will observe what articles are supposed by me to be proper to be furnished by the Contractors. Those are the only ones which I recollect as of ordinary and stated supply that will not naturally come from the Superintendant of Military Stores. Contingent or extra articles had better be under the management of the Agents. As to the scale of allowance in each case this has either been regulated by your Department or has already been the subject of some former communication from me—except in the instance of forage. I forbear to offer any scale for this article because I take it for granted that one is already established on the basis of long Experience. If you are desirous of a Revision of it by me I shall be ready to obey your orders for the purpose.
One point occurs in connection with the general subject of this letter. It appears to be the practice of the accounting Offices to reject items in the accounts of Contractors, which have been furnished upon the orders of particular military commanders even in cases in which no rule has been prescribed to the contractors. This in my opinion is neither just nor regular. The disbursement if vouched by such an order ought to be admitted to the Credit of the Contractor & charged to the Officer till a satisfactory explanation shall satisfy the Department that it ought to be a public charge. In most cases when not strictly proper in the abstract it will be expedient that the expence shall be defrayed by the Public, and a repetition prevented by more precise instructions, or where these have not been deficient, by the reprehension or punishment of the Officer. One bad consequence of embarrassing the adjustment of the Contractors accounts may be, that they will refuse in cases of the least doubt to comply with orders which are dictated by necessary and emergent services. Besides that on principle two discretions in undefined cases are an absurdity; and if but one it is properly with the commanding officer upon his responsibility; and the contractor who ought not to exercise a discretion ought in no event to suffer.
With great respect I have the honor to be Sir Yr Obe
The Secy of War

